Citation Nr: 1815537	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar disability.

2.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Y.S.



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned at a June 2017 hearing at the RO.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran contends that a current cervical spine disability and cervical radiculopathy developed secondary to service-connected inflammatory spondyloarthritis of the lumbar spine.  Specifically, at a June 2017 hearing, the Veteran stated that he has ankylosing spondylitis in the lower spine, which has progressed up his spine to the neck.  The Veteran reported that he worked as a physician's assistant for almost 50 years, which included time working in orthopedic surgery.  The Veteran testified that in his opinion, the cervical spine disability was related to the lumbar spine disability because ankylosing spondylitis affects the entire spine.

At a December 2010 VA examination of the spine, the examiner diagnosed inflammatory spondyloarthritis of the lumbar spine, and degenerative joint disease of the cervical spine.  The examiner noted that recent symptoms of left upper extremity atrophy and intermittent numbness were not clearly a part of the lower back process.

May 2011 VA medical records indicate that an MRI of the cervical spine found significant multilevel cervical spondylosis, and demonstrated changes consistent with inflammatory spondyloarthropathy.  August 2011 VA medical records indicate MRI results found diffuse degenerative disc disease in the cervical spine.

At a March 2012 VA examination, the examiner diagnosed degenerative disc disease and degenerative joint disease in the cervical spine, and left upper extremity cervical radiculopathy.  The examiner opined that the condition was less likely than not incurred in or caused by an in-service injury, event or illness because the Veteran stated he did not have any neck injuries during service, and cervical spine symptoms did not begin until 2010, approximately 40 years after service.  In an April 2012 addendum, the examiner opined that the Veteran's degenerative joint disease of the spine was less likely than not proximately due to or the result of the inflammatory spondyloarthritis of the lumbar spine.  The examiner did not provide a rationale.

In an August 2014 VA examination, the examiner diagnosed degenerative arthritis of the spine, and intervertebral disc syndrome.  The examiner noted previous diagnoses of cervical spine degenerative disc disease and spondylosis with neuroforaminal stenosis, and cervical radiculopathy of the left upper extremity.  The examiner opined that the Veteran's current cervical spine condition was less likely than not proximately due to or the result of the service-connected lumbar spine disability because the Veteran had been determined not to have a definitive diagnosis of inflammatory arthritis of the spine.

April 2015 VA medical records continue to note a diagnosis of chronic lower back pain, and inflammatory spondyloarthropathy.  A March 2016 MRI found severe multilevel degenerative changes of the cervical spine.

The Board finds the VA opinions provided are inadequate as none of the examiners provided a complete opinion and rationale regarding whether any current cervical spine disability was caused or aggravated by a lumbar spine disability.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain an adequate VA examination.

The issue of entitlement to service connection for cervical radiculopathy is inextricably intertwined with the issue of entitlement to service connection for the cervical spine, and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA spine examination, with a medical doctor who has not previously examined him in conjunction with this claim, to determine the nature and etiology of any cervical spine disability, and any nerve disability of the upper extremities, including cervical radiculopathy.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that was caused by or is related to service.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that was caused by a service-connected lumbar spine disability.  The examiner is asked to address the relationship between any lumbar spine inflammatory arthritis disability and any cervical spine disability, to include whether inflammatory arthritis of the cervical spine is shown, and should address numerous VA medical records noting inflammatory spondyloarthropathy.  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability.  The examiner is asked to address the relationship between any lumbar disability found and any cervical spine disability.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of the cervical spine disability.  The examiner should also address the numerous VA medical records noting inflammatory spondyloarthropathy.  The examiner should provide a rationale for all conclusions reached.  

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a nerve disability of the upper extremities that was caused by or is related to service or any event, injury, or disease during service.  The examiner should also opine whether it at least as likely as not (50 percent or greater probability) that the Veteran has a nerve disability of the upper extremities that is due to or the result of a cervical spine disability.  A complete rationale must be given for all opinions and conclusions.  

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

